Title: To John Adams from John Marshall, 26 June 1800
From: Marshall, John
To: Adams, John



Sir
Department of State Washington June 26th. 1800

I receivd yesterday a letter from Mr. King of which the inclosd is a copy. His number 67 to which he refers & which seems necessary in order to explain the present actual state of the negotiation with England has not yet been receivd. The letter which I now forward shows that some progress towards an agreement has been made which it may perhaps be necessary to understand before further instructions shall be given
I am Sir with the most perfect respect / Your Obedt. Servt.

J Marshall